Citation Nr: 1010628	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  00-07 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's claim for 
service connection for PTSD. 

The Board remanded this case in July 2003 and April 2007 for 
further development.  As will be discussed below, such 
development has been undertaken and the Veteran's claim 
returns now for appellate consideration.  

The April 2007 Board decision denied the Veteran's claim for 
a rating in excess of 20 percent for recurrent dislocation of 
the left shoulder.  To the Board's knowledge, no appeal was 
taken as to that issue.  The Board's decision is therefore 
final, and that issue will be addressed no further herein.  
See 38 C.F.R. § 20.1100 (2009).

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  However, the competent medical 
evidence of record reflects that the Veteran has also been 
diagnosed with depressive neurosis, paranoid schizophrenia 
with passive-aggressive personality, conversion reaction and 
depression, not otherwise specified (NOS).  Although not 
specifically claimed by the Veteran, the Board considers the 
issue for entitlement to service connection for an acquired 
psychiatric disorder, to include depressive neurosis, 
paranoid schizophrenia with passive-aggressive personality, 
conversion reaction and depression, raised.  See the June 
1999 VA examination report and service treatment records 
dated from May 1968 to November 1968; see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled].  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  The RO, which was obviously 
without the benefit of Clemons, denominated the claim as one 
for PTSD, and the Board finds that a claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include depressive neurosis, paranoid schizophrenia with 
passive-aggressive personality, conversion reaction and 
depression must be referred to the RO to ensure the Veteran 
every available safeguard of the notice requirements 
associated with bringing such a claim.


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2003 and April 2007.  In essence, the July 
2003 Board Remand instructed the agency of original 
jurisdiction (AOJ) to request unit records to help verify the 
Veteran's stressors, notify the Veteran of alternative 
methods of verifying his claimed stressors, to include 
"buddy" statements, and, if one or more of the Veteran's 
claimed stressors was verified, schedule him for a VA 
examination.  The AOJ was then to readjudicate the claim. 

The AOJ sent the Veteran proper notification of alternative 
methods of verifying stressors, to include "buddy" 
statements, in April 2004.  The RO sent a request to the U.S. 
Armed Services Center for Unit Records and Research, now 
called the U.S. Army and Joint Services Records and Research 
Center (JSRRC), requesting records for Company D of the 1st 
Training Battalion, 3rd Training Brigade and for Company E of 
the 3rd Training Battalion, also of the 3rd Training Brigade.  
JSRRC responded in October 2006 that the available unit 
records in their possession did not reveal any information 
relevant to the Veteran's claim.  JSRRC recommended that a 
search of the Morning Reports, which are on file with the 
National Personnel Records Center (NPRC), be performed.  The 
NPRC had previously performed a unit records search, which 
includes Morning Reports, in 2001, indicating to the RO that 
no information was available.  The RO concluded that a follow 
up search with the NPRC was unnecessary and readjudicated the 
claim in an October 2006 SSOC.  The Veteran's claim was 
returned to the Board.  

The Veteran's claim was again remanded by the Board in April 
2007.  The April 2007 Board Remand noted that the 2001 NPRC 
search reviewed the records of Company E, 3rd Training 
Battalion.  However, there is no indication that Company D, 
1st Training Battalion records were reviewed.  Since the 
Veteran's service personnel records indicate that, at the 
time of his alleged stressors, he was assigned to Company D, 
the Board concluded that the case needed to be remanded for a 
Morning Report search of Company D, 1st Training Battalion 
through the NPRC for information that might verify the 
Veteran's stressors.  The AOJ was also to ensure that all 
proper notice was completed concerning the Veterans Claims 
Assistance Act of 2000 (the VCAA).  Again, the AOJ was 
instructed to provide the Veteran with a VA examination if 
one or more of the Veteran's alleged stressors were verified.  
The AOJ was then to readjudicate the claim.  

In April 2007, the RO provided the Veteran with an updated 
VCAA letter, to include notification of the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
concerning disability ratings and effective dates.  Also, the 
RO requested morning reports and other information necessary 
for stressor verification from the NPRC in April 2007.  Upon 
the NPRC replies, further detailed requests were made by the 
RO in April 2008 and February 2009.  The RO readjudicated the 
Veteran's claim in an January 2010 SSOC, and such was again 
returned to the Board

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's two prior remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

I.  The VCAA

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the claimant's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess, supra.  
Compliance with the first Quartuccio element requires notice 
of these five elements.  See id. 

The Board concludes that a letter dated in October 2001 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Notice 
was provided again in April 2004.  The aforementioned April 
2007 letter provided notice of the degree of disability and 
effective date elements required by Dingess.  

The Board notes that the Veteran was not provided complete 
VCAA notice prior to the initial adjudication of his claim in 
January 2000.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Since the VCAA was enacted in November 2000, the Board notes 
that such notification was an impossibility.  However, the 
Board finds that this deficiency was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the claim after the notice was provided by way 
of the SSOC issued in January 2010.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  Additionally, as noted above, the RO and AMC 
contacted the JSRRC and NPRC several times, attempting to 
verify the Veteran's claimed stressors.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  
Additionally, the Veteran was provided a VA PTSD examination 
in June 1999.  

Concerning the June 1999 VA examination, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of 
this examination reflects that the examiner reviewed the 
Veteran's complete claims file, to include his service 
treatment records, past medical history, recorded his current 
complaints, and conducted an appropriate examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Service Connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In particular, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2009).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).
Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

In essence, the Veteran contends that he has PTSD related to 
stressful incidents in service.

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

With respect to element (1), current disability, as noted 
above, the Veteran has been diagnosed with varying 
psychiatric disorders.  The Board notes that there is 
competent medical evidence of current PTSD.  Specifically, 
the June 1999 VA examiner diagnosed the Veteran with PTSD.  
Accordingly, element (1) of 38 C.F.R. § 3.304(f) is met.

With respect to element (2), credible supporting evidence 
that a claimed in-service stressor actually occurred the 
Board initially finds that the Veteran did not engage in 
combat with the enemy within the meaning of 38 U.S.C.A. § 
1154(b).  The Veteran's military occupational specialty (MOS) 
was basic rifleman.  However, he did not receive any 
decorations or awards indicative of combat status.  Indeed, 
the Veteran's service personnel records reflect that the 
Veteran did not complete basic training and was never 
stationed outside the United States.  The Board therefore 
concludes that combat status has not been demonstrated in 
this case.  Because it has not been shown that the Veteran 
engaged in combat, the law requires that stressors be 
corroborated by evidence other than the Veteran's own 
statements.  

The Veteran submitted a statement in December 1999 listing 
four stressors that allegedly caused his psychiatric illness.  
Initially, the Board notes that two of the Veteran's 
stressors happened in September 1971 and April 1972; after 
the Veteran's separation from service in November 1968.  As 
such, those two stressors will not be discussed.  The first 
of the two remaining stressors listed involves witnessing a 
motor vehicle accident in which a bus carrying the Veteran's 
fellow troops and friends crashed 90 miles northeast of El 
Paso, Texas after leaving Fort Bliss in December 1967, 
killing 28 people.  

The Veteran was informed by the October 2001 and April 2004 
VCAA letters that "specific details of the incident" that 
occurred during service would be required to establish PTSD.  
The Veteran was also asked submit a statement detailing 
names, dates and locations in order elicit the facts 
necessary to verify his alleged stressor. He has not done so.  
The above-mentioned stressor alleged by the Veteran is 
lacking details which would make verification possible.  As 
noted above, the RO requested information from the NPRC and 
JSRRC concerning this accident.  However, no documentation 
has been produced to verify the bus crash.  

Given the lack of any objective evidence of the occurrence of 
the claimed stressor and the lack of specific details 
concerning the Veteran's claimed stressor, the Board finds 
the Veteran's stressor to be unverifiable.  

The Veteran's other claimed stressor entails the deaths of 
two fellow soldiers, G.J. and V.S., during a rappelling 
accident.  The Veteran claims that he was performing a 
rappelling exercise during Airborne Engineer Training with 
the two soldiers on either March 15, 1968 or May 15, 1968, 
when all three men fell 100 feet.  The Veteran claims that he 
injured his left shoulder in the fall and sustained a 
suspected skull fracture and that the two soldiers died on 
impact with the ground.  

Initially, the Board notes the JSRRC is unable to verify the 
deaths of V.S. and G.J after a thorough search of the morning 
reports and other official records from the Veteran's unit.  
Further, the Veteran's claims file is devoid of medical or 
other evidence that corroborates that the Veteran was present 
during the alleged accident or that he was hurt in such.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

After a thorough review of the Veteran's claims file, the 
Board notes that several of the Veteran's statements are 
outright false.  A May 2005 VA outpatient treatment record 
reflects that the Veteran reported that his MOS was that of a 
paramedic and switchboard operator during his service.  As 
noted above, the Veteran's personnel records indicate that 
his MOS was rifleman.  Further, the Board notes that the 
Veteran has an extensive history of exaggerating and even 
fabricating his medical history.  The Veteran has reported 
that his alleged 100 foot fall resulted in a back injury 
which necessitated surgery, a spinal block, hospitalization 
with traction for six months and shoulder surgery which 
entailed replacing his left shoulder joint and socket with 
fiberglass.  See e.g., a September 1970 VA examination 
report, VA treatment records dated February 1978, March 1978, 
January 1994 and December 1994 and a May 1996 statement from 
the Veteran.  The Veteran's statements are untrue.  The 
Veteran's service treatment records are devoid of any 
notation that the Veteran was ever hospitalized or underwent 
any surgery during service.  Indeed, the September 1970 VA 
examiner noted the total lack of any scar resulting from the 
alleged back or shoulder surgeries.  The x-ray report which 
accompanied the September 1970 VA examination report 
specifically notes the lack of any surgical scars and 
observes that the Veteran's left shoulder is "normal"; much 
less reconstructed from fiberglass.  See the September 1970 
VA examination and x-ray report.  There is not one scintilla 
of evidence that corroborates the Veteran's statements.  

The Veteran again exaggerated his physical status in March 
1978, when he reported for VA treatment in a wheelchair, 
complaining that both of his legs were completely paralyzed.  
The March 1978 VA treatment record notes that the Veteran 
then get out of his wheelchair and unknowingly beared weight 
on his legs when ascending the examination table.  The 
Veteran strongly responded when the bottom of his foot was 
stuck with a pin.  An electromyography (EMG) study was 
performed which reflected normal voluntary contraction of all 
muscles in the Veteran's legs.  Moreover, peripheral nerve 
conduction velocities and F-wave conduction velocities of the 
let peroneal and tibial nerves were all within normal limits.  
See a March 1978 VA treatment record.  Subsequent medical 
records reflect the Veteran's reports that he has been 
paralyzed at various times during his life, either occurring 
spontaneously or as the result of the contended 100-foot fall 
in 1968.  See e.g., the Veteran's May 1996 statement.  

Additionally, there are numerous inconsistencies in the 
record of the Veteran's alleged service-related stressor.  
First, the Veteran's service personnel records do not reflect 
that he was assigned to or received Airborne Engineer 
Training.  As noted above, it appears that the Veteran was 
medically discharged after completing only the first four 
weeks of basic training.  Second, the Veteran noted that he 
injured his left shoulder and suffered a suspected fractured 
skull in the fall.  The Board notes that the Veteran's 
undated discharge examination reflects that the Veteran 
reported a head injury incurred "as a civilian".  Further, 
the Veteran's service treatment records are devoid any 
evidence that the Veteran sustained a skull fracture during 
service.  The Board finds it highly unlikely that an injury 
of such severity would go unmentioned in the July 1968 
medical report had it actually occurred during service.  
Further, the Veteran has variably reported that this incident 
occurred at Fort Bliss and at the Grand Canyon.  See e.g. a 
VA outpatient treatment record dated June 2005.  

Concerning the Veteran's fabricated contention that his left 
shoulder was "crushed" in a 100-foot fall and was 
subsequently rebuilt from fiberglass, the Veteran's service 
treatment records reflect a more reasonable truth.  A service 
treatment record dated in January 1968 indicates that the 
Veteran was treated for a left shoulder dislocation injury.  
At that time, however, he indicated that he had dislocated 
his left shoulder as result of a door being opened into his 
out-stretched hand.  A service treatment record dated 
February 1968 indicates that the Veteran dislocated his left 
shoulder a second time while doing pushups.  The Veteran's 
service treatment records reflect that the Veteran dislocated 
his left shoulder a third time while "lifting a heavy 
object" in March 1968.  These service treatment records 
manifestly did not indicate that the Veteran's left shoulder 
was dislocated or crushed in a rappelling accident or a fall 
from 100 feet during Airborne training.  .

Multiple VA medical professionals have found the Veteran's 
statements concerning his medical history to be incredible, 
and note that the Veteran is a poor historian.  The Board 
agrees.   

Regardless of whether the Veteran is purposely providing a 
false history or unintentionally doing so because of some 
cognitive impairment, the ultimate conclusion is that his 
statements are simply not credible evidence.  Moreover, to a 
large extent, as discussed above, there are objective 
documents that clearly refute his reported history.  Because 
of the inconsistency, and the lack of any corroborating 
evidence, the Board finds that the Veteran's allegations have 
limited, if any, probative value.   

The Board believes that the most accurate reports were 
related by the Veteran when he was treated for recurrent left 
shoulder dislocations in service in 1968, when he reported 
that the injury was a result of an opened door, pushups and 
lifting a heavy object, not a 100 foot fall during a 
rappelling exercise as he now claims.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by a claimant].  

Moreover, the Medical Board in July 1968 was for the specific 
and sole purpose of evaluating the Veteran's left shoulder 
for the purpose of determining whether the Veteran was 
physically qualified for service.  The examination report 
cites the three left shoulder dislocations above.  There is 
no mention of a 100 foot fall during a rappelling exercise.  

Thus, to the extent that the Veteran's current contentions 
are in conflict with the medical history taken in 1968, to 
include the July 1968 Medical Board, the Board finds that the 
statements made by the Veteran in January 1968, February 
1968, March 1968 and July 1968 to be more probative than 
statements made decades later in the context of a claim for 
monetary benefits from the government.  Not only may the 
Veteran's memory be dimmed with time, but self-interest may 
also play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a Veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the Veteran submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the stressors occurred.  VA has been unable to obtain 
additional information regarding the Veteran's alleged 
stressors through the JSRRC and other sources, as noted in 
detail above.  The Veteran has never identified a particular 
time period or situation as a stressor that could be 
verified. See JSRRC memorandum, March 23, 2006.

In sum, the Veteran has reported two unverifiable stressors 
from service.  As explained above, unverified stressors 
cannot serve as a basis for the grant of service connection 
for PTSD.  The Veteran's statement is not corroborated by the 
evidence of record.  

Accordingly, with no proof of an in-service stressor, element 
(2) of 38 C.F.R. § 3.304(f) is not met, and the claim fails 
on this basis alone.

With respect to element (3), medical nexus, the June 1999 VA 
examiner found that the Veteran's PTSD was related to the 
reported rappelling accident in 1968 which allegedly killed 
V.S. and G.J. and resulted in the Veteran's left shoulder 
dislocation and suspected skull fracture.  This nexus opinion 
does not serve to substantiate the Veteran's PTSD claim, as 
it is based on the Veteran's unverified and completely 
inaccurate in-service stressors.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to prove that the claimed events actually occurred.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the Board 
affords no probative value to the June 1999 VA examiner's 
opinion.  Element (3) of 38 C.F.R. § 3.304(f) has also not 
been met.

As stated above, establishing service connection for PTSD 
requires the satisfaction of three specific criteria.  In 
this case, two of the three elements are not met.  In the 
absence of elements (2) and (3) under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


